1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No.: 19CR03066-KSC
12                                   Plaintiff,
                                                  ORDER DENYING DEFENDANT'S
13   v.                                           MOTIONS TO (1) DISMISS THE
                                                  INFORMATION; (2) PRESERVE AND
14   ELIZEO VELAZQUEZ-HERNANDEZ,
                                                  PRODUCE COMPLETE DISCOVERY;
15                                 Defendant.     (3) SUPPRESS STATEMENTS; AND
                                                  GRANTING DEFENDANT’S MOTION
16                                                TO: (4) LEAVE TO FILE FURTHER
17                                                MOTIONS
                                                  [ECF NOS. 24 and 27]
18
19         On September 26, 2019, the Parties appeared before the Court regarding Defendant
20   Elizeo Valazquez-Hernandez’s Motions to (1) Dismiss the Information because: (A)
21   § 1325 Violates the Non-Delegation Doctrine; (B) § 1325 is Unconstitutionally Vague; (C)
22   Government Failed to Allege All Elements of § 1325; (D) Criminal Prosecution of Asylum

23   Seekers Violates the Fifth Amendment, Statutory, and International Treaty Obligations;

24   (E) Defendant’s Prosecution Under § 1325 Violates the Equal Protection and Due Process

25   Clauses; (F) § 1325’s Definition of “Alien” Violates the Equal Protection and Due Process
     Clauses; (2) Preserve and Produce Complete Discovery; (3) Suppress Statements; and
26
     Granting Defendant’s Motion for: (4) Leave to File Further Motions. ECF Nos. 24 and 27.
27
                                                  1
                                                                                 19CR03066-KSC
1          The Court took the Defendant’s Motions under submission and now DENIES
2    Motions Nos. 1-3 and GRANTS Motion No. 4 for the reasons set forth in the analysis
3    below.
4                               PROCEDURAL BACKGROUND

5          On August 8, 2019, the Court arraigned Defendant on an Information charging him

6    with a single misdemeanor count of violating 8 U.S.C. § 1325(a)(1). ECF Nos. 22-23.
     Defendant entered a not-guilty plea. ECF No. 23. On August 29, 2019 and September 11,
7
     2019 Defendant filed the instant Motions. ECF Nos. 24 and 27. On September 12, 2019,
8
     September 13, 2019, and January 7, 2020 the Government filed its Responses and attached
9
     a Proposed Superseding Information also charging Defendant with a single misdemeanor
10
     count of violating 8 U.S.C. § 1325(a)(1). ECF Nos. 28 and 29. Defendant has not been
11
     arraigned on the Superseding Information.
12
                                            ANALYSIS
13
     I.    DEFENDANT’S MOTION TO DISMISS THE INFORMATION
14
           A. The Non-Delegation Doctrine
15
           Defendant argues that 8 U.S.C. § 1325(a)(1) violates the non-delegation doctrine
16
     because it permits executive branch officials the discretion to determine what constitutes a
17   crime under § 1325(a)(1). ECF No. 24 at 2-6. Defendant interprets the statute as allowing
18   “immigration officers the ability to designate places for entry for purposes of immigration
19   law.” ECF No. 24 at 2. Defendant argues that this delegation is improper because
20   Congress failed to provide any “intelligible principle” to guide and constrain that exercise
21   of discretion. See ECF No. 24 at 8-9. In its Response, the Government argues that
22   Defendant “reads the non-delegation doctrine far too broadly” and § 1325(a)(1) properly
23   establishes “there should be Ports of Entry [and] properly allow[s] the Executive to
24   determine where, when, and how these Ports operate.” ECF No. 28 at 4.
25         Article 1, section 1 of the United States Constitution provides that “[a]ll legislative
26   powers herein granted shall be vested in a Congress of the United States.” “Accompanying

27   that assignment of power to Congress is a bar on its further delegation.” Gundy v. United
                                                  2
                                                                                    19CR03066-KSC
1    States, 139 S. Ct. 2116, 2123 (2019). Congress may not delegate “powers which are strictly
2    and exclusively legislative.” Wayman v. Southard, 23 U.S. (10 Wheat.) 1, 42-43 (1825).
3    “But the Constitution does not ‘deny[ ] to the Congress the necessary resources of
4    flexibility and practicality [that enable it] to perform its function[s].’” Gundy, 139 S. Ct.

5    at 2123 (quoting Yakus v. United States, 321 U.S. 414, 425 (1944)). Congress may,

6    however, “obtain the assistance of its coordinate Branches” and “may confer substantial
     discretion on executive agencies to implement and enforce the laws.” Id. (citations
7
     omitted).
8
           As the Supreme Court made clear, the standards to show a permissible delegation
9
     “are not demanding.” Id. at 2129. Moreover, the Supreme Court has “almost never felt
10
     qualified to second-guess Congress regarding the permissible degree of policy judgment
11
     that can be left to those executing or applying the law.” Id. (quoting Mistretta v. United
12
     States, 488 U.S. 361, 416 (1989) (Scalia, J., dissenting)). Indeed, the Supreme Court has
13
     “[o]nly twice in this country’s history (and that in a single year)” found a delegation
14
     excessive and “in each case only because ‘Congress had failed to articulate any policy or
15
     standard’ to confine discretion.” Id. (citations omitted).
16
           Here, Congress determined that there should be a proper location and procedure for
17   an alien to seek admission to the United States. See 8 U.S.C. § 1225(a)(3) (requiring all
18   applicants for admission to be inspected by immigration officers).           Congress also
19   established penalties for failing to follow those procedures. See 8 U.S.C. §§ 1321-1330.
20   § 1325(a)(1) is one such provision. The details of where and when the ports of entry would
21   be located was left to the executive agency responsible for staffing the facilities. Contrary
22   to Defendant’s contentions, the Court does not find that this delegation falls outside of
23   constitutional bounds.
24         Defendant attempts to read into the statute a broader delegation than stated by
25   arguing that any individual immigration official can designate any piece of land as a place
26   for entry. ECF No. 24 at 3. This is incorrect. Congress requires that aliens seeking lawful

27   entrance to the United States do so at a port of entry. See United States v. Corrales-
                                                   3
                                                                                    19CR03066-KSC
1    Vasquez, 931 F.3d 944, 946 (9th Cir. 2019); United States v. Aldana, 878 F.3d 877, 882
2    (9th Cir. 2017). Ports of entry can only be designated or de-designated by the Secretary of
3    Homeland Security subject to the Administrative Procedures Act. See 8 C.F.R. § 100.4(a).
4    Ports of entry also necessarily include facilities, staffed by immigration officials that are

5    set up to accept applications for admission. Aldana, 878 F.3d at 882. Defendant’s

6    interpretation of § 1325(a)(1)—that it permits a border patrol agent to arbitrarily designate
     a section of the border fence as a port of entry—is in direct conflict with Congress’s clear
7
     statutory scheme.
8
           In support of his argument, Defendant cites the Supreme Court’s decision in Touby
9
     v. United States, 500 U.S. 160, 169 (1991). At issue there was an amended statute that
10
     allowed the Attorney General to temporarily designate a particular drug as a Schedule I
11
     Controlled Substance thereby making the manufacture, possession, or distribution of that
12
     drug illegal. Id. at 163. The Supreme Court in Touby held that the delegation was
13
     permissible because Congress required the Attorney General to comply with several
14
     procedural steps before temporarily designating a new drug. Id. at 167. Defendant argues
15
     the delegation at issue in § 1325(a)(1) is similar, except Congress did not include direction
16
     “to the executive-branch official to guide and constraint the exercise of their discretion.”
17   ECF No. 24 at 6.
18         The Court disagrees, and finds that the issue in Touby is not analogous to
19   § 1325(a)(1). In Touby, the Attorney General’s authority to temporarily designate a drug
20   as illegal was a discretionary act that expanded the scope of criminal conduct under the
21   statute. Legislative direction was required. By contrast, the practical issues of where and
22   when ports of entry are open does not expand the scope of conduct considered criminal
23   under § 1325(a)(1). The type of conduct prohibited, i.e. illegal entry by an alien, remains
24   the same. Setting the location of ports of entry and hours of operation only affects when
25   and where an alien may lawfully comply with Congress’s directives. It does not enlarge
26   the scope of conduct that would subject an alien to criminal liability.

27         The Government cites Gundy v. United States to support its position that
                                                  4
                                                                                    19CR03066-KSC
1    § 1325(a)(1) does not violate the non-delegation doctrine. ECF No. 28 at 7. In Gundy, the
2    Court upheld a delegation for the Attorney General to determine when it would be feasible
3    to require sex offenders convicted prior to the statute’s enactment to register. Gundy, 139
4    S. Ct. at 2121. Congress determined that the registration requirements applied to pre-Act

5    offenders, but left the practical problems of implementation and when pre-Act offenders

6    would be required to register to the Attorney General. See id. at 2129-30.
           The Court finds Congress’s delegation under § 1325(a)(1) analogous to the
7
     delegation in Gundy. Congress determined that entering the United States outside a port
8
     of entry was prohibited. Further, Congress properly delegated the authority to implement
9
     § 1325(a)(1) to the Executive Branch, the agency that would be responsible for staffing
10
     and operating the ports of entry. The Court therefore concludes that § 1325(a)(1) does not
11
     violate the non-delegation doctrine.
12
           For these reasons, the Court DENIES Defendant’s Motion to Dismiss the
13
     Information on non-delegation grounds.
14
           B. § 1325 Is Not Impermissibly Vague
15
           Defendant next argues that the Information must be dismissed because § 1325(a)(1)
16
     is impermissibly vague in violation of the Due Process Clause. See ECF No. 24 at 13-16.
17   Specifically, Defendant contends § 1325(a)(1) runs afoul of the Constitution because it
18   allows “an immigration officer . . . to decide what places and times to designate for entry
19   . . . for any reason or no reason at all.” ECF No. 24 at 14. Defendant argues § 1325(a)(1)
20   at least permits arbitrary enforcement, thereby subjecting the statute to a facial attack. ECF
21   No. 24 at 15-16.
22         A statute can be impermissibly vague for either of two independent reasons: (1) “if
23   it fails to provide people of ordinary intelligence a reasonable opportunity to understand
24   what conduct it prohibits” or (2) “if it authorizes or even encourages arbitrary and
25   discriminatory enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000).
26         Defendant does not appear to seriously argue that § 1325(a)(1) fails to provide

27   people of ordinary intelligence with a reasonable opportunity to understand what conduct
                                                   5
                                                                                     19CR03066-KSC
1    it prohibits. Indeed, it is clear what § 1325(a)(1) prohibits: § 1325(a)(1) makes it a “crime
2    to enter the United States without submitting to examination or inspection” and “covers
3    conduct occurring at any time or place other than ‘a designated port of entry when it is
4    open for inspection.’” Corrales-Vasquez, 931 F.3d at 953.

5           Defendant argues that even if § 1325(a)(1) is not unconstitutionally vague as to him,

6    it is still subject to facial attack because it encourages arbitrary enforcement. ECF No. 24
     at 15. Specifically, Defendant alleges that any immigration officer can allegedly create or
7
     de-designate a border crossing point on a “whim.” ECF No. 24 at 10.
8
            Defendant’s argument is substantively the same as the argument the Court addressed
9
     above. Interpreting § 1325(a)(1) to permit a border patrol agent to designate a border
10
     crossing point on a “whim” is in direct conflict with Congress’s clear statutory scheme.
11
     Formal procedures are in place to designate and de-designate ports of entry and Congress
12
     determined that a port of entry is the only place an alien may lawfully seek admission.
13
     Moreover, it is well established that “speculation about possible vagueness in hypothetical
14
     situations not before the Court will not support a facial attack on a statute when it is surely
15
     valid ‘in the vast majority of its intended applications.’” Hill, 530 U.S. at 733 (quoting
16
     United States v. Raines, 362 U.S. 17, 23 (1960)). Thus, the Court finds Defendant’s
17   hypothetical argument is insufficient to support a facial attack.
18          For these reasons, the Court DENIES Defendant’s Motion to Dismiss the
19   Information on vagueness grounds.
20          C. § 1325(a)(1) is Sufficiently Charged
21          Defendant argues the Information must be dismissed because it fails to allege the
22   elements of § 1325(a)(1).1 ECF No. 25 at 1-8. Specifically, Defendant argues the
23
24
     1 The Government, in its response, indicated it was prepared to file a Superseding Information at the
25   motion hearing that would “specify[ ] that the ‘attempt’ element includes the allegation that Defendant
     ‘attempted to enter the United States of America with the purpose, i.e., conscious desire to enter the
26   United States at a non-designated time and place” thereby curing the first flaw claimed by Defendant.
     ECF No. 28 at 10. However, the Government has not filed, nor was Defendant arraigned on a
27   Superseding Information. ECF 30. As such, the Court proceeds with its analysis under the Information.
                                                        6
                                                                                             19CR03066-KSC
1    Information is deficient because it “fails to contain the implied mens rea for the attempt
2    portion of § 1325(a)(1).” ECF No. 25 at 2. Defendant identifies two elements the
3    Government failed to charge: (1) that Defendant attempted to enter the United States with
4    the purpose, i.e., conscious desire to enter the United States at a non-designated time and

5    place; and (2) that Defendant knew he was an “alien” when he attempted to enter the United

6    States. ECF No. 25 at 2.
            1. Intent
7
            A charging document must include the “essential facts constituting the offense
8
     charged.” FED. R. CRIM. P. 7(c)(1). A charging document “that tracks the words of the
9
     statute violated is generally sufficient” to allege the elements of an offense, but “implied
10
     necessary elements, not present in the statutory language” must be included. United States
11
     v. Jackson, 72 F.3d 1370, 1380 (9th Cir. 1995) (citations omitted).
12
            The Defendant cites the Ninth Circuit’s decision in United States v. Pernillo-
13
     Fuentes, 252 F.3d 1030 (9th Cir. 2001) in support of his argument. However, the Pernillo-
14
     Fuentes decision is superseded by the Supreme Court’s decision in United States v.
15
     Resendiz-Ponce, 549 U.S. 102 (2007). In Resendiz-Ponce, the defendant challenged his
16
     charge of “attempted” reentry into the United States under § 1326(a). Id. at 104. The
17   Supreme Court began by reiterating the two constitutional requirements for an indictment:
18   (1) that it “contains the elements of the offense charged and fairly informs a defendant of
19   the charge against which he must defend”; and (2) that it “enables him to plead an acquittal
20   or conviction in bar of future prosecutions for the same offense.” Id. (quoting Hamling v.
21   United States, 418 U.S. 87, 117 (1974). The Supreme Court held the use of the word
22   “attempt” in defendant’s charging document satisfied both “the overt act and intent
23   elements” and provided adequate notice. Id. at 107. Similarly here, the Information’s use
24   of “attempt” encompasses the intent element Defendant alleges is missing.
25          As the Government notes in decisions following Resendiz-Ponce (albeit
26
27   filed on August 8, 2019. ECF Nos. 22-23.
                                                  7
                                                                                    19CR03066-KSC
1    unpublished), the Ninth Circuit also found the use of the word “attempt” or the phrase
2    “attempt to” in a charging document adequately puts a Defendant on notice of the intent
3    component of a charged offense. See United States v. Devore, 771 F. App’x 427, 428 (9th
4    Cir. 2019) (defendant charged with attempted production of child pornography); United

5    States v. Elk-Booth, 481 F. App’x 326, 326-27 (9th Cir. 2012) (defendant charged with

6    attempted aggravated sexual abuse).
           For these reasons, the Court DENIES Defendant’s Motion to Dismiss the
7
     Information on the grounds that it fails to allege the specific intent element of the charged
8
     offense.
9
           2. Knowledge
10
           The Court next addresses Defendant’s argument that the Information is deficient
11
     “because it fails to allege that [Defendant] knew he was an ‘alien’ when he committed the
12
     charged offense.” See ECF No. 25 at 5-8. Defendant cites to the Supreme Court’s recent
13
     decision in Rehaif v. United States, 139 S. Ct. 2191 (2019) as support. ECF No. 25 at 6-8.
14
     The Government argues Rehaif does not apply to § 1325 prosecutions like this case. ECF
15
     No. 28 at 11-12. The Court agrees that the rationale in Rehaif is not directly applicable to
16
     the prosecution in this case.
17         The Rehaif case involved a prosecution under 18 U.S.C. § 922(g), which bars certain
18   persons, including aliens who are “illegally or unlawfully in the United States,” from
19   possessing firearms. Rehaif, 139 S. Ct. at 2194. A separate provision of Title 18 provides
20   that anyone who “knowingly violates” § 922(g) is subject to fine or imprisonment for up
21   to ten years. Id. The Supreme Court held that in a prosecution under §§ 922(g) and
22   924(a)(2), the Government must show that the defendant: (1) “knew he possessed a
23   firearm”; and (2) “knew he [was an alien unlawfully in the United States] at the time he
24   possessed it.” Id. The Court finds Rehaif distinguishable to this case in at least two ways.
25         First, the statute at issue in Rehaif—18 U.S.C. § 924(a)(2)—expressly provided that
26   anyone who “knowingly violates” 18 U.S.C. § 922(g) be fined or imprisoned for up to ten

27   years. The question in Rehaif therefore concerned “the scope of the word ‘knowingly,’”
                                                  8
                                                                                    19CR03066-KSC
1    with the Supreme Court holding “knowingly” applied to “both defendant’s conduct and
2    status.” Id. In contrast, here, Congress did not incorporate a “knowingly” requirement into
3    the text of § 1325(a)(1).
4            Second, the Rehaif Court was careful to distinguish between those offenses where

5    the defendant’s status was the “crucial element” separating innocent from wrongful

6    conduct with other statutes and other offenses such as “misappropriating classified
     information, seeking to evade detection for certain federal crimes, and facilitating child
7
     pornography” which “would be wrongful irrespective of the defendant’s status.” Id. at
8
     2197.
9
             In addressing this point, Defendant argues “[a] U.S. citizen who just enters or
10
     attempts to enter the United States at a non-designated time or place has committed no
11
     offense.” ECF No. 25 at 7. Defendant cites to 19 U.S.C. § 1459 in support of this
12
     argument. Therefore, Defendant argues that it is a defendant’s status (and not his conduct)
13
     that makes the difference between criminal and non-criminal conduct under § 1325(a)(1).
14
     Id. The Court disagrees in part with Defendant’s analysis of § 1459. Unlike in Rehaif, the
15
     Court finds Defendant’s conduct would be unlawful regardless of his status as an alien. In
16
     relevant part, § 1459(a) provides that:
17                 (a) Individuals . . . arriving in the United States other than by
18                 vessel, vehicle, or aircraft shall— (1) enter the United States only
                   at a border crossing point designated by the Secretary; and (2)
19                 immediately— (A) report the arrival, and (B) present themselves
20                 . . . for inspection.
     (emphasis added). A plain reading of the text makes clear that the provision requires all
21
     individuals to: (1) enter the United States at a designated location; and (2) immediately
22
     report their arrival. Both are required. Contrary to Defendant’s analysis, a U.S. Citizen
23
     who enters the United States at a non-designated location has violated this statute
24
     regardless of whether or not they report the arrival. Defendant’s status was therefore not
25
     the “crucial element” separating wrongful from innocent conduct.
26
             For these reasons, the Court DENIES Defendant’s Motion to Dismiss the
27
                                                    9
                                                                                          19CR03066-KSC
1    Information for failure to allege Defendant had knowledge he was an alien when he was
2    apprehended.
3          D. Defendant’s Asylum Rights Were Not Violated Under the Fifth Amendment,
              Statutory, And International Treaty Obligations
4
           Defendant argues the Court should dismiss this case because he is as an “asylum
5
     seeker,” and the Government’s criminal prosecution of asylum seekers violates: (1) the due
6
     process clause of the Fifth Amendment; (2) the statutory right to apply for asylum; and (3)
7
     international treaty obligations. See ECF No. 25 at 8-13. The Court rejects these arguments
8
     for the reasons stated below.
9
           To begin, Defendant’s due process claim belies his own assertion that he “retained
10
     immigration counsel and filed an application for asylum based on his fear of return.” ECF
11
     No. 25 at 8. Defendant was apparently able to exercise his procedural due process right to
12
     seek political asylum, despite this prosecution. Moreover, as the Government correctly
13
     points out, Defendant is “out of custody on bond.” ECF No. 36 at 3. Therefore,
14
     Defendant’s hypothetical argument that “[p]rosecution can deprive an asylum seeker from
15   the meaningful opportunity to be heard” similarly fails, as it is inapplicable to his case.
16   ECF No. 25 at 10. Defendant has not demonstrated how his prosecution has hindered his
17   ability to attend hearings in support of his asylum petition. The Court therefore concludes
18   Defendant was not deprived of due process under the Fifth Amendment.
19         Next, Defendant argues that the prosecution violates his statutory right to apply for
20   asylum. ECF No. 25 at 9. Defendant cites 8 U.S.C. § 1158(a)(1), which provides: “[a]ny
21   alien who is physically present in the United States . . . [ ] whether or not at a designated
22   port of arrival . . . [ ] irrespective of such alien’s status, may apply for asylum in accordance
23   with this section or, where applicable, section 1225(b) of this title.” Defendant urges the
24   Court to consider § 1225(b) requires an immigration officer to refer an alien for an asylum

25   interview if he or she expresses “an intention to apply for asylum . . . or a fear of

26   persecution,” even if the officer determines the alien is otherwise inadmissible. ECF No.
     25 at 9. In doing so, Defendant again manufactures hypothetical scenarios of how an
27
                                                    10
                                                                                        19CR03066-KSC
1    individual can be deprived of this purported right to apply for asylum. See ECF No. 25 at
2    10. However, as noted above, Defendant “filed an application for asylum based on his fear
3    of return.” ECF No. 25 at 8. Defendant’s prosecution has not precluded him from
4    exercising his right to apply for asylum. The Court concludes that any statutory right to

5    apply for asylum has not been violated.

6          Defendant argues that his prosecution violates his rights under Article 31(1) of the
     United Nations Convention Relating to the Status of Refugees (“Convention”). ECF No.
7
     25 at 10. Although the United States did not sign the Convention, it acceded to the 1967
8
     Protocol Relating to the Status of Refugees (“Protocol”). See Khan v. Holder, 584 F.3d
9
     773, 783 (9th Cir. 2009). “The Protocol bound parties to comply with the substantive
10
     provisions of Articles 2 through 34 of the United Nations Convention Relating to the Status
11
     of Refugees.” I.N.S. v. Stevic, 467 U.S. 407, 416 (1984) (internal citations omitted).
12
     Article 31(1) of the Protocol provides:
13
                  The contracting States shall not impose penalties, on account of
14                their illegal entry or presence, on refugees, who, coming directly
                  from a territory where their life or freedom was threatened in the
15
                  sense of Article 1, enter or are present in their territory without
16                authorization, provided they present themselves without delay to
                  the authorities and show good cause for their illegal entry or
17                presence.
18   Defendant’s reliance on Article 31(1) to challenge his prosecution is misplaced. See e.g.,
19   United States v. Velasquez-Luna, No. 18MJ11463-WQH, 2019 WL 338947, at *2 (S.D.
20   Cal. Jan. 28, 2019) (“Defendant cannot rely on Article 31(1) of the Protocol to challenge
21   his prosecution.”).   The Protocol is not a self-executing treaty and is therefore not
22   domestically enforceable. Khan, 584 F.3d at 783; see also United States v. Malenge, 294
23   F. App’x 642, 644 (2d. Cir. 2008) (holding the Protocol “did not provide [asylum seeker]
24   with any judicially enforceable rights” therefore her criminal prosecution for entering the

25   United States using false documentation did not violate the Protocol). Because Defendant

26   has no domestically enforceable rights under the Protocol, this argument fails. See
     Velasquez-Luna, 2019 WL 338947, at *2; United States v. Guevara-Medina, No.
27
                                                  11
                                                                                        19CR03066-KSC
1    18MJ9443-BTM, 2018 WL 3970092, at *1 (S.D. Cal. Aug. 29, 2018); United States v.
2    Munoz, No. CR-17-1078, 2017 WL 4922047, at *3 (D. Ariz. Oct. 30, 2017) (holding
3    “[d]efendant acquired no rights under the 1967 Protocol, including its incorporation of
4    Article 31(1) . . . . Defendant accordingly cannot rely on these international agreements as

5    a basis for dismissing the indictment.”).

6          The Court notes that even if the Protocol were enforceable, Defendant has not set
     forth facts that he abided by the Protocol’s provisions.       Defendant only asserts he
7
     “presented himself without delay to the authorities and sought asylum.” ECF No. 25 at 12.
8
     Under Article 31(1) of the Protocol, “contracting states are free to prosecute when refugees
9
     . . . fail to immediately notify authorities that they are seeking asylum and explain their
10
     illicit entry.” See United States v. Malenge, 472 F. Supp. 2d 269, 273 (N.D.N.Y. 2007),
11
     aff’d, 294 F. App’x 642 (2d Cir. 2008); Guevara-Medina, 2018 WL 3970092, at *2
12
     (“Because Defendant hid in a bush after entry in an attempt to evade authorities, and did
13
     not intend to apply for asylum unless he was caught, he has not shown that the protections
14
     of Article 31(1) of the Protocol apply to him.”); Munoz, 2017 WL 4922047, at *4 (“Article
15
     31(1) protects asylum seekers who ‘present themselves without delay to the authorities and
16
     show good cause for their illegal entry or presence.’ Defendant did not do this. He did not
17   appear at a U.S. port of entry and ask for asylum.”). Here, the Court does not doubt
18   Defendant has sought asylum. But based on the facts before the Court, Defendant did not
19   notify authorities he was seeking asylum at the time he entered into the United States. See
20   ECF No. 27-2 at 112. The Court concludes international treaties do not bar Defendant’s
21   prosecution under 8 U.S.C. § 1325(a)(1).
22         For the reasons stated above, Defendant’s Motion to Dismiss the Information
23   because the prosecution violates the Fifth Amendment’s Due Process Clause, statutory
24   rights, and international treaty obligations is DENIED.
25         E. Defendant’s Prosecution Does Not Violate Equal Protection or Due Process
26          1. Defendant’s Equal Protection Claim

27         Defendant argues his rights to equal protection are violated because criminal
                                                 12
                                                                                    19CR03066-KSC
1    defendants charged with 8 U.S.C. § 1325(a)(1) are not prosecuted through the Central
2    Violations Bureau (“CVB”) Court “even though § 1325(a)(1) defendants are charged with
3    a similar or less serious offenses” than other individuals prosecuted through CVB Court
4    and “pose less risk of flight.” ECF No. 27-1 at 4. Thus, Defendant argues, he and “other

5    defendants charged with § 1325 are, by definition, set apart on the basis of their alienage,

6    as well as by their national origin and race.” ECF No. 21-1 at 5.
           In its Response, the Government argues that the CVB Court does “not distinguish
7
     based on the basis of alienage, national origin, or race” and § 1325(a)(1) defendants are
8
     prosecuted “‘based on the charges, not the alienage of defendants.’” ECF No. 29 at 3. The
9
     Government argues “[e]ven if § 1325(a)(1) were treated as making an alienage-based
10
     distinction” the CVB docket “passes ‘rational basis’ review.” Id. The Court agrees.
11
           In United States v. Mendoza-Hinojosa, No. 00-50327, 2000 U.S. App. LEXIS 8068,
12
     at *7 (9th Cir. Apr. 20, 2000), the Ninth Circuit held:
13
                  [T]here is a distinction between statutes which classify based on
14                alienage and statutes which classify based on criminal actions.
                  Given Congress’ plenary power over immigration, imposing
15
                  different rules on immigrants versus citizens does not in itself
16                create a suspect classification.
17   See also Plyer v. Doe, 457 U.S. 202, 223, 225 (1982) (“Undocumented aliens cannot be
18   treated as suspect class because their presence in this country in violation of federal law is
19   not a ‘constitutional irrelevancy.” . . . [I]t is ‘a routine and normally legitimate part’ of the
20   business of the Federal Government to classify on the basis of alien status[.]”).
21         Here, 8 U.S.C. § 1325(a)(1) prohibits “[a]ny alien” from “enter[ing] or attempt[ing]
22   to enter the United States at any time or place other than as designated by immigration

23   officers.” 8 U.S.C. § 1325(a)(1) therefore creates a classification based upon specific

24   criminal action—“enter[ing] or attempt[ing] to enter the United States at any time or place

25   than as designated by immigration officers”—and does not create a suspect classification.
           “Non-suspect classifications are ‘constitutionally valid if there is a plausible policy
26
     reason for the classification, the legislative facts on which the classification is apparently
27
                                                    13
                                                                                        19CR03066-KSC
1    based rationally may have been considered to be true by the governmental decisionmaker,
2    and the relationship of the classification to its goal is not so attenuated as to render the
3    distinction arbitrary or irrational.’” Allied Concrete & Supply Co. v. Baker, 904 F.3d 1053,
4    1060 (9th Cir. 2018) (quoting Armour v. City of Indianapolis, 566 US. 673, 681 (2012)).

5    “Further, because the classification is presumed constitutional, the burden is on the [party]

6    attacking the legislative arrangement to negate every conceivable basis which might
     support it.” Id. at 1060-61 (quoting Armour, 556 U.S. at 681).
7
           In this case, Defendant has failed to negate every conceivable basis to support
8
     prosecuting him in the District Court rather than CVB Court.            The CVB Court is
9
     responsible for “processing violation notices (tickets/citations) issued and payments
10
     received   for petty offense charged on           a federal violation       notice.”     See
11
     http://www2.casd.uscourts.gov/cvb/. These include violations of certain federal laws as
12
     well as certain state laws, if the state law violations occur on tribal lands or on federal
13
     property such as federal buildings, national parks, military installations, post offices,
14
     Veteran Affairs offices, Veterans Affairs medical centers, national wildlife refuges, and
15
     national forest.” Id. Violations include “improper parking, illegal camping, speeding, civil
16
     disturbances, fish and wildlife infractions, and other offenses.” Id.
17         There is nothing in the record showing that Defendant’s offense occurred on federal
18   property. As Courts in this District have held, “the argument that misdemeanors are
19   misdemeanors is not the point.” See United States v. Chavez-Diaz, No. 18MJ20098-AJB,
20   2018 U.S. Dist. LEXIS 224901, at *11 (S.D. Cal. Oct. 30, 2018).              Instead, “[t]he
21   jurisdictional underpinnings of the basis for the charges, the manner of ‘arrest’ and
22   prosecutorial discretion are all factors.” Id.; see also United States v. Mouret-Romero, No.
23   18MJ228929-WQH, 2019 U.S. Dist. LEXIS 40774, at *4 (S.D. Cal. Mar. 13, 2019)
24   (“Cases prosecuted in the CVB court are predicated on a violation of law on federal
25   property and § 1325 prosecutions do not have this same jurisdictional underpinning.”)
26         For these reasons, the Court DENIES Defendant’s Motion to Dismiss on equal

27   protection grounds.
                                                  14
                                                                                    19CR03066-KSC
1           2. Defendant’s Claim of Selective Prosecution and Selective Enforcement
2          Defendant alternatively requests that the Court adjudicate his challenge under the
3    legal framework of a selective prosecution or selective enforcement claim. ECF No. 27-1
4    at 8-11.

5          “The two elements of a selective prosecution claim are that others similarly situated

6    have not been prosecuted and that the allegedly discriminatory prosecution of the defendant
     was based on an impermissible motive.” United States v. Culliton, 328 F.3d 1074, 1081
7
     (9th Cir. 2003) (quotations omitted). In order to state an equal protection claim based on
8
     the alleged selective enforcement of a law, Defendant must show that “the law is applied
9
     in a discriminatory manner or imposes different burdens on different classes of people.”
10
     Freeman v. City of Santa Ana, 68 F.3d 1180, 1187 (9th Cir. 1995).
11
           Here, Defendant has not addressed how individuals charged with § 1325 can be
12
     accurately described as a “similarly situated” class. Further, Defendant has not shown he
13
     was treated differently based upon any impermissible motive.
14
           As the Courts in this District have already held:
15
                  [T]he calendaring of Defendant’s case with other similarly
16                charged was based on the charges and not the alienage.
                  Assessing the Court’s needs to administer its business with
17                available resources, it is both rational and prudent to handle
18                matters efficiently by the type of matter. The “processing” of
                  [D]efendant’s case by charge is not discriminatory, and
19                [D]efendant has not proven otherwise.
20   Chavez-Diaz, 2018 U.S. Dist. LEXIS 224901, at *11.
21         For these reasons, the Court DENIES Defendant’s Motion to Dismiss under an equal
22   protection claim based on a selective prosecution/selective enforcement framework.
23          3. Defendant’s Due Process Claims
24         Defendant argues the Government’s failure to prosecute him in CVB Court violates
25   his substantive and procedural due process rights. ECF No. 27-1 at 11-12. Specifically,
26   Defendant argues that his substantive due process rights are violated because it “‘shocks
27   the conscience’ for the Government to blatantly deprive § 1325 defendants of the
                                                 15
                                                                                   19CR03066-KSC
1    substantial benefits of CVB court while extending those benefits to defendants charged
2    with similar or more serious crimes who have a similar or greater risk of flight.” ECF No.
3    27-1 at 11. The Government argues that Defendant’s claim fails to clear the “high hurdle”
4    to show that it “shocks the conscience.” ECF No. 29 at 6. The Court agrees.

5           “‘[S]ubstantive due process’ prevents the government from engaging in conduct that

6    ‘shocks the conscience’ or interferes with rights ‘implicit in the concept of ordered
     liberty[.]’” United States v. Salerno, 481 U.S. 739, 746 (1987) (citations omitted). Thus,
7
     in order to establish a violation of substantive due process, a claimant must show that “the
8
     behavior of the governmental officer is so egregious, so outrageous, that it may fairly be
9
     said to shock the contemporary conscience.” City of Sacramento v. Lewis, 523 U.S. 833,
10
     847 n.8 (1998). “[This] ‘shock the conscience’ standard erects a high hurdle for would-be
11
     claimants.” Ms. L. v. U.S. Immigration & Customs Enf’t, 302 F. Supp. 3d 1149, 1166 (S.D.
12
     Cal. 2018) (quoting Aguilar v. U.S. Immigration & Customs Enf’t Div. of Dep’t of
13
     Homeland Sec., 510 F.3d 1, 21 (1st Cir. 2007)).
14
            The Court finds that a prosecution for violation of 8 U.S.C. § 1325(a)(1) in the
15
     District Court rather than in the CVB Court falls well short of “shocking the contemporary
16
     conscience.” As the Government notes, Defendant appeared within hours before a U.S.
17   Magistrate Judge, was appointed counsel, and had all other rights afforded. See ECF No.
18   29 at 6. For instance, Defendant was allowed to plead to the offense, satisfied the
19   conditions of bond, and was released. ECF Nos. 5, 8, 9. Defendant is exercising his right
20   to proceed to trial. Consequently, Defendant’s substantive due process claim fails.
21          Defendant separately argues his procedural due process rights have been violated
22   because: (1) “the interest at stake for [defendants] is substantial . . . [they] face a significant
23   loss of liberty [and] greater chance of being convicted”; (2) “charging § 1325 defendants
24   in CVB Court would almost entirely alleviate the risk that they would be . . . subject to
25   horrendous conditions [in custody];” and (3) “the costs and administrative burden on the
26   Government are minimal.” ECF No. 27-1 at 11-12.

27          “A procedural due process claim has two elements.” Franceschi v. Yee, 887 F.3d
                                                     16
                                                                                          19CR03066-KSC
1    927, 935 (9th Cir. 2018). The claimant must demonstrate: (1) “a deprivation of a
2    constitutionally protected liberty or property interest, and (2) a denial of adequate
3    procedural protections.” Id. (quotations omitted). Here, Defendant fails to explain how he
4    was denied adequate procedural protections. Defendant’s proceedings were conducted in

5    accordance with the Federal Rules of Criminal Procedure, and Defendant does not contend

6    that any aspect of his criminal proceedings violated these rules. As a result, Defendant’s
     generalized prosecutorial due process claim fails.
7
           For these reasons, the Court DENIES Defendant’s Motion to Dismiss on substantive
8
     and procedural due process grounds.
9
           F. § 1325’s Definition of “Alien” Does not Violate Equal Protection or Due
10            Process
11         Defendant moves to dismiss the Information on the basis that 8 U.S.C. § 1325
12   “employs an unconstitutional definition of the term ‘alien.’” ECF No. 27-1 at 12.
13   Specifically, Defendant argues that 8 U.S.C. § 1325 is unconstitutional because it “favors
14   unwed mothers over unwed fathers.” ECF No. 27-1 at 12-13.
15         In support, Defendant cites to the Supreme Court’s decision in Sessions v. Morales-
16   Santana, 137 S. Ct. 1678 (2017). In Morales-Santana, the Supreme Court addressed the

17   constitutionality of certain provisions of the Immigration and National Act (“INA”)

18   governing the acquisition of U.S. Citizenship by a child born abroad to unwed U.S. citizens.

19   Id. The Supreme Court held that these provisions—which applied differently based on the
     parent’s gender—violated the equal protection principle implicit in the Fifth Amendment’s
20
     Due Process Clause. Id.
21
           Here, Defendant has not shown how the Supreme Court’s narrow holding in
22
     Morales-Santana is applicable to his case. As the Government notes, the Supreme Court
23
     did not “address other provisions of the INA, such as 8 U.S.C. § 1325.” ECF No. 29 at 7.
24
     Defendant does not claim he is entitled to derivative citizenship. Further, there is no
25
     evidence on the record indicating either of Defendant’s parents is a U.S. citizen.
26
           Furthermore, Defendant concedes his argument has already been rejected by the
27
                                                 17
                                                                                    19CR03066-KSC
1    Ninth Circuit in an unpublished decision. See United States v. Madero-Diaz, 752 F. App’x
2    537, 2019 WL 625678 (9th Cir. Feb. 14, 2019). Defendant’s argument similarly fails here.
3           For these reasons, the Court DENIES Defendant’s Motion to Dismiss the
4    Information on equal protection and due process grounds.

5    II.    DEFENDANT’S MOTION TO PRESERVE EVIDENCE AND COMPEL
            DISCOVERY
6
            Defendant requests that the Court “order the government to preserve and produce all
7    discovery to which [Defendant] is owed under Rule 16 and the Constitution.” ECF No.
8    27-1 at 13-16.
9           It is well established that the Government has a self-executing obligation to turn over
10   Brady/Henthorn qualifying information.         Here, the Government has stated that it
11   “understands its obligations” under Brady, Rule 16, the Jencks Act, and the “notice
12   requirements of FRE 404(b).” ECF No. 29 at 8. The Government indicates it has addressed
13   four of Defendant’s discovery requests and will promptly notify Defendant if and when
14   discovery becomes available. ECF No. 29 at 8-9.
15          Defendant’s fifth request was addressed by the Court during the Motions hearing on
16   September 26, 2019. See ECF No. 30. There, the Court ordered the Government to provide

17   Henthorn discovery no later than one (1) week prior to the trial date. It is unnecessary for

18   the Court to issue an order requiring further compliance.

19          For these reasons, Defendant’s Motion to Preserve Evidence and Compel Discovery
     is DENIED AS MOOT.
20
     III.   DEFENDANT’S MOTION TO SUPPRESS STATEMENTS
21
            A. Defendant’s Statements Taken at Border Patrol Station
22
            Defendant moves to suppress “all statements obtained from [Defendant by agents]
23
     at the Border Patrol Station.” ECF No. 27-1 at 16. Specifically, Defendant argues the
24
     statements obtained at the Border Patrol Station after Defendant “plainly invoked his rights
25
     under Miranda . . . cannot be used by the government at trial.” ECF No. 27-1 at 16. The
26
     Government, in its Response, indicates Defendant “did not make a post-arrest statement
27
                                                  18
                                                                                     19CR03066-KSC
1    and . . . does not intend to introduce any ‘routine booking’ statements.” ECF No. 29 at 9.
2          Since the Government does not intend to introduce any statements Defendant made
3    after his arrest, Defendant’s Motion to Suppress post-arrest statements from the
4    Government’s case-in-chief is DENIED AS MOOT.

5          B. Defendant’s Statements in the Field

6          Defendant separately moves to suppress statements obtained by the arresting agent
     in the field at the time of arrest. ECF No. 27-1 at 17-18. Defendant argues his “field
7
     statements [were] made while in custody, in response to interrogation” and “there is no
8
     evidence [Defendant] was Mirandized in the field.” See ECF No. 27-1 at 17-18. The
9
     Government responds that Defendant’s “motion should be denied because long-standing
10
     legal precedent holds that such field statements are admissible.” ECF No. 29 at 9.
11
           Field questioning of a person near the border is a non-custodial Terry stop that does
12
     not trigger Miranda. United States v. Galindo-Gallegos, 244 F. 3d 728, 732 (9th Cir.
13
     2001). The Ninth Circuit has held that an officer “may question individuals reasonably
14
     detained near the border about their citizenship and immigration status.” United States v.
15
     Cervantes-Flores, 421 F.3d 825, 830 (9th Cir. 2005).
16
           Defendant concedes “Border Patrol Agents may briefly detain a person to determine
17   whether they are lawfully in the country,” citing the Ninth Circuit’s Galindo-Gallegos
18   decision. ECF No. 27-1 at 17. Yet Defendant urges the Court to distinguish his detention
19   from the individuals detained in Galindo-Gallegos, because Defendant was apprehended
20   alone “in a “remote area” by a “presumably uniformed” agent, who commanded Defendant
21   “not to move.” ECF No. 27-1 at 18. The Court is not persuaded. The individuals in
22   Galindo-Gallegos were also apprehended in a remote area, handcuffed, and told by agents
23   they could not leave. 244 F. 3d at 730.
24         As stated by the Ninth Circuit, “[t]he case books are full of scenarios in which a
25   person is detained by law enforcement officers, is not free to go, but is not ‘in custody’ for
26   Miranda purposes.” United States v. Butler, 249 F.3d 1094, 1098 (9th Cir. 2001); see e.g.,

27   United States v. Medina-Villa, 567 F.3d 507, 520 (9th Cir. 2009) (finding defendant was
                                                  19
                                                                                     19CR03066-KSC
1    not in custody even though border patrol agent prevented defendant from leaving by
2    blocking his car and then approached the car with gun drawn); Cervantes-Flores, 421 F.3d
3    at 830 (handcuffing of defendant did not convert Terry stop into a custodial arrest). Here,
4    Defendant was briefly detained, without handcuffs on, while the agent ascertained whether

5    Defendant was in the country lawfully or not. See ECF 27-2 at 112. Consequently, the

6    Court finds Defendant was not in custody for Miranda purposes.
           For the reasons stated above, the Court DENIES Defendant’s Motion to Suppress
7
     his field statements from the Government’s case-in-chief.
8
     IV.   DEFENDANT’S MOTION TO LEAVE TO FILE FURTHER MOTIONS
9
           Defendant requests that the Court “grant leave for [Defendant] to file further
10
     motions” due to ongoing discovery production and Defendant’s investigation into this
11
     matter. ECF No. 27-1 at 19. The Government does not oppose this motion “so long as
12
     any motions are timely filed, based on newly discovered evidence, and permit both the
13
     Court and Government counsel reasonable time to respond and review.” ECF No. 29 at
14
     10. As there is no objection on the record, the Court GRANTS Defendant’s motion for
15
     leave as long as any new motions are based on newly discovered evidence.
16
                                         CONCLUSION
17         For the foregoing reasons, the Court DENIES Defendant’s Motions to (1) Dismiss
18   the Information because: (A) § 1325 Violates the Non-Delegation Doctrine; (B) § 1325 is
19   Unconstitutionally Vague; (C) Government Failed to Allege All Elements of § 1325; (D)
20   Criminal Prosecution of Asylum Seekers Violates the Fifth Amendment, Statutory, and
21   International Treaty Obligations; (E) Defendant’s Prosecution Under § 1325 Violates the
22   Equal Protection and Due Process Clauses; (F) § 1325’s Definition of “Alien” Violates the
23   Equal Protection and Due Process Clauses; (2) Preserve and Produce Complete Discovery;
24   ///
25   ///
26   ///

27
                                                 20
                                                                                   19CR03066-KSC
1    (3) Suppress Statements; and GRANTS Defendant’s Motion for: (4) Leave to File Further
2    Motions.
3          IT IS SO ORDERED.
4    Dated: January 28, 2020

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              21
                                                                             19CR03066-KSC
